Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, Richter et al. (US 10,064,711 B1 – hereinafter Richter) in view of MCFARLAND et al. (US 2017/0177811 Al – hereinafter McFarland) in view of Apte et al. (US 2017 /0175172 A1 – hereinafter Apte) in view of Kopelman et al. (US 2018/0168781 A1 – hereinafter Kopelman) in view of Kimmel (US 2015/0339444 A1) fail to teach all of the limitations in combination.

Specifically, none of the references explicitly teach system providing instructions for analyzing a combination of the visual image data and spacio-temporal and chemical analysis data within the sensor data to correlate an identified physiological anomaly and using cognitive visual recognition engine-based recognition for frames visual analysis. Richter discloses using a PH sensor (chemical), Apte discloses the characterization of features and changes in relation to temporal and spatial data, and Kopelman discloses using a real-time image recognition.
Furthermore, none of the references explicitly teach categorizing and analyzing spatial, temporal, and chemical data. 


Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for sensing and monitoring changes in oral cavity collected by an oral cavity device such as irrigator. 
Moreover, the application provides a practical application as disclosed in the specification [0057], for example, when the device identifies abnormalities and found the abnormality is positive, an alert is sent to the user.  Additionally, the steps mentioned in the present invention provides an inventive concept because it adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, such as using the spacio-temporal data to identify abnormalities in the oral cavity.. 

Regarding the application eligibility under 35 U.S.C. 112(a), the amended claims overcome the 112(a) rejection
Regarding the application eligibility under 35 U.S.C. 112(b), the amended claims overcome the 112(b) rejection


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                  

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626